DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/325,981 filed on 05/20/2021. Claims 1-30 have been examined and are pending in this application.

Claim Objections
Claims 1, 4, 15, 18, 19, 22, 29 and 30 and are objected to because of the following informalities:  [.  Appropriate correction is required.

Examiners Note
For the purpose of compact prosecution, the examiner contacted the applicant to propose amending the claimed by including features of claims four, seven and eight into the independent claims. Please see attached interview summary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-3, 9, 15, 16, 19, 20, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0349822 A1) in view of Kusashima et al. (US 2017/0055242 A1).

Regarding claims 1, 15, 19 and 29, a method for wireless communications by a user equipment (UE), comprising:
receiving signaling indicating a set of cells supported by one or more distributed units (DUs) under a common central unit (CU), [the NR gNB 3d-10 controls multiple cells and includes a central unit (CU) responsible for control and signaling and a distributed unit (DU) responsible for signal communication, (Kim et al., Paragraph 517)],
identifying a subset of the set of cells activated to serve the UE, [message to provide a list of frequencies or cells in order for the UE to select one of the frequencies or cells contained in the list and attach thereto. The frequency or cell may be identified with a frequency bandwidth, center frequency information, or a cell ID (Physical cell ID or ECGI), (Kim et al., Paragraph 320)], 
and identifying another one of the activated cells to serve as the PCell if the first cell is re-designated as a secondary cell (SCell), [The measurement value may indicate an event where the signal strength from the source cell decreases and the signal strength from the target cell increases at the UE; it may be possible to reuse handover determinative LTE events or add new events, If the source cell receives the above message, it performs an operation for switching roles between the PCell and the PSCell, (Kim et al., Paragraphs 580-581)], 
Kim et al. fails to explicitly teach that a first cell of the activated cells comprises a primary cell (PCell) selected from cells included in a candidate set of PCells, 
Kusashima et al. teaches that a group of serving cells associated with the master base station device is referred to as a master cell group (MCG) and a group of serving cells associated with the secondary base station device is referred to a secondary cell group (SCG), (Kusashima et al., Paragraph 37), 
Kusashima et al. further teaches that the other one of the activated cells comprises a cell selected from the candidate set of PCells, [In the dual connectivity, the primary cell belongs to the MCG. In the SCG, a secondary cell corresponding to the primary cell is referred to as a primary secondary cell (pSCell). The pSCell is referred as a special cell or a special secondary cell (SCell) in some cases. The special SCell (the base station device constituting the special SCell) may be supported by the same function (capability or performance) as that of the PCell (a base station device constituting the PCell), (Kusashima et al., Paragraph 38)], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that a first cell of the activated cells comprises a primary cell (PCell) selected from cells included in a candidate set of PCells, (Kusashima et al., Paragraph 37), in order to improving transmission efficiency in a communication system in which the base station device and the terminal device communicate with each other, (Kusashima et al., Paragraph 9).

Regarding claims 2, 16 and 20, the method further comprising: receiving physical (PHY) layer or medium access control (MAC) layer mobility signaling indicating that the first cell is to be de-activated, wherein the mobility signaling includes an identification of a new PCell in the set of activated cells, [PCell and SCell are terms expressing the types of the serving cell configured to the UE. The PCell and SCell are different in that the PCell always remains in the activated state while the SCell transitions between the activated state and the deactivated state repeatedly according to the command of the eNB. The UE mobility is controlled mainly in association with the PCell, and the SCell may be understood as an extra serving cell for data communication, (Kim et al., Paragraph 511)].

Regarding claims 3 and 21, the method further comprising: designating the other one of the activated cells as the PCell; designating the first cell as a secondary cell; and deactivating the first cell, [receiving, from the first base station, a handover command message including information indicative of switching from a Primary Cell (PCell) of the first base station to a Primary Secondary Cell (PSCell) and from the PSCell of the second base station to the PCell, and releasing a wireless connection to the first base station, (Kim et al., Paragraph 11)].

Regarding claims 9 and 25, the method wherein a cell of the activated cells carries control for other activated cells and maintains a control mapping for communications between the UE and the set of cells, and the control mapping is used for communications with the identified other one of the activated cells, [The MCG denotes a set of the serving cell controlled by an eNB controlling the PCell (hereinafter, referred to as Master eNB (MeNB)), and the SCG denotes a set of the serving cells controlled by the eNB that does not control the PCell, i.e., the eNB that controls only SCells (hereinafter, referred to as Slave eNB (SeNB)). The eNB notifies the UE whether a serving cell belongs to the MCG or SCG in the procedure of configuring the corresponding serving cell, (Kim et al., Paragraph 510)].

Allowable Subject Matter
Claims 4-8, 10-14, 17, 18, 23, 24, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478